
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 117
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Officially designating the National Museum
		  of the Pacific War in Fredericksburg, Texas, as The National Museum of the
		  Pacific War.
	
	
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, was founded in 1966 by local citizens in honor of
			 Admiral Chester Nimitz, a Fredericksburg, Texas, native and in honor of those
			 who served in the World War II Pacific War, defending liberty and
			 Nation;
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, is frequently referred to as the Admiral Nimitz
			 Museum;
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, is the only institution in the continental United States
			 dedicated exclusively to telling the story and interpreting the experiences of
			 the United States and its allies that took part in the Pacific Theater battles
			 of World War II—on the battlefield, ocean, and home front;
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, has grown to nearly 34,000 square feet of indoor exhibit
			 space;
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, boasts an impressive display of Allied and Japanese
			 aircraft, tanks, guns, and other large artifacts made famous during the Pacific
			 War campaigns;
		Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, highlights—
			(1)the personal
			 effects of those who made history in the Pacific;
			(2)aircraft and
			 battleship remnants;
			(3)art; and
			(4)other rare
			 treasures;
			Whereas there remains a need to preserve in a museum
			 setting both—
			(1)evidence of the
			 honor, courage, patriotism, and sacrifice of those Americans who served and
			 sacrificed in the defense of liberty during World War II; and
			(2)evidence of other
			 relevant subjects; and
			Whereas the National Museum of the Pacific War in
			 Fredericksburg, Texas, houses an archival collection of materials—maintained by
			 the Center for Pacific War Studies—that contains more than 10,000 Pacific War
			 photos, an extensive collection of private papers, official documents, and
			 manuscripts, and a research library of more than 3,000 volumes, all related to
			 the Pacific War: Now, therefore, be it
		
	
		That Congress—
			(1)designates the
			 National Museum of the Pacific War in Fredericksburg, Texas, including the
			 museum’s future and expanded exhibits, collections, archives, artifacts, and
			 education programs, as The National Museum of the Pacific
			 War;
			(2)supports efforts
			 to preserve historic moments in our Nation’s history;
			(3)recognizes that
			 the continued collection, preservation, and display of the historical objects
			 and other historical materials held by The National Museum of the Pacific War
			 enhance our knowledge and understanding of the experience of past and present
			 members of the United States Armed Forces among freedom-loving people around
			 the world;
			(4)asks all
			 Americans to join in celebrating The National Museum of the Pacific War and its
			 mission of preserving and safeguarding the legacy of the heroes of the Pacific
			 War; and
			(5)encourages
			 present and future generations to understand the sacrifices all Americans made
			 during the difficult times of World War II, to understand how World War II
			 shaped the Nation, other countries, and subsequent world events, and how the
			 sacrifices made then helped preserve liberty, democracy, and other founding
			 principles for generations to come.
			
